Citation Nr: 1203968	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-13 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to a separate compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to November 1956.  

This matter is on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The claims at issue were previously remanded by the Board in August 2010 for further evidentiary development.  

This case has a long and complicated procedural history.  In a December 1964 rating decision, the RO granted service connection for labyrinthitis and assigned a rating of 30 percent.  In an April 1968 rating decision, the RO reduced the rating for labyrinthitis to 10 percent, but added mild hearing loss to the award.  A July 1968 rating decision restored the 30 percent rating for labyrinthitis with mild hearing loss.  

Although the issue of service connection for bilateral hearing loss was remanded by the Board in August 2010, upon further review of the file, the Board finds that service connection for hearing loss has already been granted (in April 1968) as part of labyrinthitis.  Therefore, the issue is accurately characterized as entitlement to a separate compensable rating for bilateral hearing loss.  Indeed, in the June 2004 claim, the Veteran requested an increased rating for hearing loss.

The issue of entitlement to a separate compensable rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A December 2002 RO decision denied service connection for tinnitus; that decision became final.

2.  The evidence associated with the claims file subsequent to the December 2002 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran experienced acoustic trauma in service.

4.  Chronic symptoms of tinnitus occurred in service and continuous symptoms of tinnitus have been reported since service separation; tinnitus is etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The December 2002 RO decision which denied service connection for tinnitus is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Historically, the RO denied the Veteran's claim for service connection for tinnitus in December 2002.  He was properly notified of the rating decision.  In August 2003 (within one year of the December 2002 rating decision), he filed a claim to reopen service connection for tinnitus, but did not submit any evidence supporting his claim.  If a veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).

Furthermore, a careful reading of the Veteran's August 2003 statement shows no reference or intent to disagree with the findings of the December 2002 rating decision.  See 38 C.F.R. § 20.201 (2011) (defining a notice of disagreement as "a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.").

Accordingly, the Board concludes that the Veteran's August 2003 statement cannot be construed as a valid notice of disagreement to the December 2002 rating decision and that the December 2002 rating decision is final.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). The RO correctly treated the August 2003 statement as a request to reopen his service connection claim.

An October 2005 decision denied the claim to reopen, finding that the additional evidence since the December 2002 prior final decision did not show that the Veteran's tinnitus was related to active duty service or secondary to the service-connected labyrinthitis.

Although the RO declined to reopen the claim of service connection for tinnitus in the October 2005 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The evidence of record at the time of the December 2002 RO decision included statements from the Veteran, the service treatment records, and post-service VA and private medical records which cover a period through 2002.  The RO denied the claim, finding that tinnitus was not related to active service or secondary to service-connected labyrinthitis.  As such, for evidence to be new and material, it would have to tend to show that tinnitus was related to active duty service or secondary to the service-connected labyrinthitis.

Evidence added to the record since December 2002 includes a May 2005 private audiological opinion, where the private examiner opined that the Veteran's tinnitus was related to hearing loss from exposure to acoustic trauma during active service.  In an October 2006 private treatment record, he reported constant tinnitus since his active duty service in Korea. 

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the May 2005 private audiological opinion and October 2006 VA treatment record indicated that the Veteran was exposed to loud noise in service, experienced tinnitus in service, and that tinnitus is related to active service.  

Based on this additional evidence, the Board finds that the evidence received since the December 2002 decision is new and material, as it relates to an unestablished fact that is necessary to substantiate this claim.  Accordingly, the evidence is new and material, and the claim is reopened.

Having reopened the claim, the Board will now address the issue of entitlement to service connection for tinnitus on a direct basis.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he was exposed to loud noises in service, experienced tinnitus in service, and has experienced tinnitus since service.  Tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board accepts that he has a current disability of tinnitus.  

On the question of in-service injury or disease, the Board finds that the Veteran was exposed to the injury of acoustic trauma (loud noise) in service.  In the March 2008 VA audio examination, he reported that during service he was exposed to constant noise from the continuous engine roar of jet engines and the firing of anti-aircraft weapons.  He also reported working as an electrician, which placed him near loud power generators without hearing protection.  Based on this evidence, the Board finds that he was exposed to acoustic trauma in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

Next, the Board also finds that the Veteran had chronic symptoms of tinnitus in service and continuous symptoms of tinnitus since service separation.  The Board places a high probative value on his statements of constant exposure to noise from his active duty service associated with constant exposure to noise from the continuous roar of jet engines, anti-aircraft guns, and loud power generators.  

Specifically, in a November 1964 VA examination, the Veteran reported ringing in his right ear.  In a June 1967 private treatment record, he stated that he had intermittent tinnitus for the past two months and noted that his ears began to drain after falling from a telephone pole in service in 1952.  In an August 1967 VA examination, he complained of ringing in his ears.  In a March 1968 VA treatment record, he noted tinnitus in the right ear.  In a June 1968 and May 1969 private treatment records, he indicated that he had constant ringing in his right ear.    

In a May 1988 private treatment record, the Veteran complained of tinnitus in the right ear that started when he fell off a telephone pole in service.  In the October 2001 VA audiological examination, he stated that tinnitus had been constant since the 1950's and stated that it began after he fell from a telephone pole during active service.  In an August 2002 VA ear examination, he emphasized that hearing problems had been present since 1952.  In an October 2006 private treatment record, he reported constant tinnitus since his active duty service in Korea.

The statements made to the private physicians in May 1988 and October 2006, were made during the course of treatment.  The Veteran would be expected to give a full and accurate history to get good treatment.  See Rucker v. Brown, 10 Vet. App. 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether current tinnitus is related to exposure to acoustic trauma in service.  In the May 2001 VA audiological examination, which weighs against the claim, the VA examiner opined that tinnitus was not related to active duty service.  The May 2001 VA examiner reasoned that the Veteran was not treated for tinnitus during active duty service and that his hearing was normal upon separation from service.  

In the August 2002 VA ear examination, which weighs in favor of the Veteran's claim, the VA examiner opined that it was possible that tinnitus was secondary to service-connected labyrinthitis.  In the May 2005 private audiological opinion, which weighs in favor of the claim, the private examiner opined that tinnitus was related to hearing loss from exposure to acoustic trauma during active service.

The Board finds that the May 2001 VA opinion is of little probative value.  The May 2001 VA examiner provided a nexus opinion based on the absence of treatment for tinnitus in service, but did not comment on the reported symptoms of tinnitus in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  

The Board also finds that the August 2002 VA ear opinion is of little probative value.  The private examiner opined that it was possible that tinnitus was secondary to service-connected labyrinthitis; however, a physician's statement framed in terms such as "it was possible" is not probative.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that 'it is possible' and 'it is within the realm of medical possibility' too speculative to establish medical nexus).  

The Board also finds that the May 2005 private audiological opinion is of little probative value because it is a bare conclusion, with no supporting reasoning or rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 185, 186 (1999).

Nonetheless, there is competent evidence of a relationship between the Veteran's currently diagnosed tinnitus and active service.  Specifically, he reported symptoms of ringing in the ears in service and has experienced those same symptoms since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed tinnitus is related to active service.  With resolution of reasonable doubt in his favor, the Board finds that service connection for tinnitus is warranted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


